Exhibit 10.25

BOARD ADVISOR AGREEMENT

THIS AGREEMENT is made effective as of June 23, 2006 by and between William G.
Bradley, M.D., an individual (“Advisor”) and NightHawk Radiology Holdings, Inc.,
a Delaware corporation (the “Company”).

The Company wishes to retain the Advisor as an outside advisor to the Company’s
Board of Directors (the “Board”), and the Advisor desires to perform such
services. Accordingly, the parties hereby agree as follows:

1. Advisory Services. Advisor will provide information, counsel and assistance
as requested by the Board in furtherance of the Company’s business strategies.
Advisor will also perform such other duties as are agreed upon from time to time
by the Advisor and the Board (collectively, the “Advisory Services”). Advisor
agrees to use his or her best efforts to attend and participate in each Board
meeting. The Company will provide the Advisor with at least thirty (30) days
prior notice of scheduled Board meetings, and in the event of the need for
additional meetings of the Board, will provide Advisor with reasonable notice
for such additional meetings.

2. Advisory Fee. In connection with the Advisory Services, Advisor will be
compensated at a rate equal to $1,000 for each Board meeting attended in person
or $500 for each Board meeting attended via teleconference.

3. Payment and Reimbursement of Expenses. Company shall reimburse Advisor for
(i) Advisor’s reasonable out-of-pocket expenses incurred in connection with
Board meeting attendance and (ii) other pre-approved out-of-pocket expenses
directly related to services rendered by Advisor under this Agreement but not
incurred in connection with Advisor’s attendance at Board meetings.
Reimbursement shall be made by the Company according to its usual and customary
accounting and payment procedures.

4. Confidentiality.

(a) The Advisor acknowledges that, during the course of performing his services
hereunder, the Company will be disclosing information to the Advisor in
connection with the Advisory Services, including but not limited to projects,
products, services, potential customers, personnel, business plans, and
finances, as well as other commercially valuable information (collectively
“Confidential Information”). The Advisor acknowledges that the Company’s
business is extremely competitive and that any disclosure of the Confidential
Information would result in serious harm to the Company.

(b) The Advisor agrees that the Confidential Information will be used by the
Advisor only in connection with Advisory Services and will not be used in any
way that is detrimental to the Company.

(c) The Advisor agrees not to disclose, directly or indirectly, the Confidential
Information to any third person or entity, other than representatives or agents
of the Company. The Advisor will treat all such information as confidential and
proprietary property of the Company.

(d) The term “Confidential Information” does not include information that (i) is
or becomes generally available to the public other than by disclosure in
violation of this Agreement, (ii) was within the Advisor’s possession prior to
being furnished by the Company, (iii) becomes available to the Advisor on a
nonconfidential basis, or (iv) was independently developed by the Advisor
without reference to the information provided by the Company.

 

1



--------------------------------------------------------------------------------

(e) The Advisor may disclose any Confidential Information that is required to be
disclosed by law, government regulation or court order. If disclosure is
required, the Advisor will give the Company advance notice so that the Company
may seek a protective order or take other action reasonable in light of the
circumstances.

(f) The Advisor shall continue to be bound by the terms of the confidentiality
provisions contained in this Section 4 for a period of two years after the
termination of the Advisory Services by Advisor.

5. Other Matters. Advisor understands that the Company is not seeking to obtain
any information that is proprietary to any prior or current business relation of
Advisor. Advisor shall not, in performing services for the Company, make use of
any such proprietary information of third parties.

6. Restrictions on Trading. The Advisor agrees that he will continue to be
subject to the provisions of the Company’s Insider Trading Policy.

7. Assignment. To the extent necessary for the Company’s complete ownership of
all property rights embodied in the Confidential Information or Company
developments (the “Developments”) (i.e. to the extent the Confidential
Information or Developments cannot legally be considered “work made for hire”
and with respect to patent, trade secret and other rights), Advisor hereby
sells, assigns, grants, transfers, and delivers to the Company, and its
successors and assigns, all Advisor’s right, title and interest in and to the
Confidential Information or Developments, and the right to secure patent rights,
copyrights, and other intellectual property rights throughout the world, and to
have and to hold such rights in perpetuity. Advisor further waives for himself
or his successors in interest, any right they may have now or in the future to
terminate or waive this assignment.

8. Further Assurances. Advisor agrees to assist and cooperate with the Company
in obtaining, maintaining, and enforcing any U.S. or foreign patents,
copyrights, trademarks, service marks, trade secrets or other intellectual
property rights relating in any manner to the Advisory Services, including, but
not limited to, executing applications therefor and other documents relating
thereto, and rendering all such assistance and testimony as may be reasonably
necessary to protect the rights of the Company or its designee. All such filings
and enforcement activities shall be conducted at the Company’s expense.

9. Relationship of the Parties: Terminable At Will. In the performance of all
services under this Agreement, Advisor shall be an independent contractor and
not an employee of the Company. Advisor shall have no right to bind the Company,
transact any business in the name of the Company or on its behalf in any matter,
or make any promises or representations on behalf of the Company. As an
independent contractor, Advisor shall be solely responsible for all income,
self-employment, social security, medicare, unemployment or other federal or
state withholding or taxes applicable to compensation paid to Advisor by the
Company under this Agreement; provided, however, that the Company shall have a
right to make any and all tax withholdings reasonably deemed necessary or
appropriate by the Company. This Agreement and the relationship of the parties
are terminable at will by either party, at any time, with or without cause.

10. Use of Name. It is understood that the name of the Advisor and Advisor’s
affiliation with any employer may appear in disclosure documents required by
securities laws, and in other regulatory and administrative filings in the
ordinary course of the Company’s business.

11. No Conflict; Valid and Binding. The Advisor represents that neither the
execution of this Agreement nor the performance of the Advisor’s obligations
under this Agreement will result in a violation or breach of any other agreement
by which the Advisor is bound. The Company represents that this Agreement

 

-2-



--------------------------------------------------------------------------------

has been duly authorized and executed and is a valid and legally binding
obligation of the Company, subject to no conflicting agreements.

12. Assignment. This Agreement may not be assigned.

13. Entire Agreement; Waiver; Separability. This Agreement, except as
supplemented or modified in writing between the parties, constitutes the entire
agreement between the parties with respect to the subject matter hereof. No
waiver of breach shall constitute a subsequent waiver of any subsequent breach,
and if any provision of this Agreement be held invalid, the remaining provisions
shall remain enforceable.

14. Governing Law. This Agreement shall be governed by, construed and enforced
in accordance with the laws of the State of Idaho (without giving effect to any
choice or conflict of laws provision or rule). Venue of any action or other
proceeding brought on or in connection with this Agreement shall be in Kootenai
County, Idaho.

 

NIGHTHAWK RADIOLOGY HOLDINGS, INC. /s/ Paul E. Berger Paul E. Berger, M.D.
President and Chief Executive Officer

 

ADVISOR /s/ William G. Bradley William G. Bradley

 

-3-